DETAILED ACTION
02/08/21 - Applicant response.
08/06/20 - First action on the merits.
07/27/20 - Applicant election.
02/27/20 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not fully persuasive.
 	Regarding the 112(a), in light of Applicant's arguments, after further consideration, the enablement rejection is withdrawn.
 	Regarding Goetz, for clarity of record, Examiner notes Applicant's arguments are similar to arguments presented in the 9/21/16 response of parent application 14/282,496, and are thus addressed in a similar manner below.  In addition, to further clarify, a computational model is not an inherently sophisticated or complex tool that predicts an array of outcomes or adjusts and improves itself without user intervention.  A computational model is a simplified digital representation of a real-life system which can be used to simulate system outcomes to various inputs.  In order to "predict" a variety of outcomes, one must provide a variety of inputs to the modeled system.  A genetic algorithm can be used to provide a variety of inputs to the computational model, and based on the outcome of each individual input, the algorithm "adjusts" the input in the next trial in order to shift or "improve" the outcome toward a desired optimized outcome (essentially a "smart" trial-and-error approach).  It is the genetic algorithm which adjusts the inputs "without user intervention", not the computational model itself.
Regarding Goetz, Applicant asserts that Goetz only discloses a trial-and-error process, and does not disclose a computational modeling process that includes oscillations as claimed.  However, Goetz clearly shows constructing a computational model of brain structures relevant to at least Parkinson's disease (Figure 4B), which is the same as Applicant.  In addition, Goetz discloses 
	Regarding Goetz, Applicant appears to assert that Goetz merely discloses displaying a picture of brain structures and does not disclose any kind of computational modeling between the structures.  However, Examiner maintains that Goetz discloses a functioning computational model, where the user may provide inputs and the model provides outputs (Paragraphs 4, 88, 91, 92).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1: The claim, as amended, recites optimizing a pattern of brain stimulation thereby creating "resultant pattern characteristics" and generating a brain stimulation pattern based upon the "resultant pattern characteristics".  While this previously could have been interpreted as a resulting pattern in the model, the amendments have now clarified that the optimization step refers to the stimulation pattern instead of the model, which raises the issue of what exactly constitutes the "resultant pattern characteristics" as recited.  A search of the specification also did not reveal any clearly corresponding element for "resultant pattern characteristics".  In addition, in light of the amendments, it is not clear to recite both optimizing a pattern of stimulation and generating a brain stimulation pattern, since the brain stimulation pattern of Applicant is generated by optimizing the brain stimulation pattern.  Examiner suggests deleting the resultant pattern characteristics phrase 
 	Claim 1 also recites the optimization technique is based upon at least one of "a cost function, a genetic algorithm, an evolutionary algorithm, and a swarm intelligence algorithm".  This is indefinite because a cost function is completely included in the scope of a genetic algorithm, and a genetic algorithm is completely included in the scope of an evolutionary algorithm.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
 	Claims 2-5: "the optimization technique" now lacks antecedent basis in the claims.
Claim 9: It is not clear what is the intended scope of "modifying the brain stimulation pattern" as recited, since the step of optimizing a brain stimulation pattern in the parent claim already involves modifying the stimulation pattern in order to evaluate the efficacy of each stimulation pattern and arrive at an optimal DBS stimulation pattern.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) in view of Grill (US 2010/0152807).
Regarding claims 1, 6, Goetz discloses substantially the same invention as claimed, including identifying at least one symptom of a neurological disorder in a patient (Figure 4C), constructing a computational model of a brain structure (in light of the 112(b) above and in light of Applicant's disclosure, the claim is interpreted to require a computational model of the brain structure as suppress oscillations in a model (Figure 6), and configuring, generating, and delivering the stimulation with an implanted pulse generator (Figure 1; Paragraph 27).
Further regarding claim 1, Goetz does not disclose optimizing with a particular optimization technique as recited.  However, Grill teaches using a global optimization technique such as the genetic algorithm with a computational model to identify optimal solutions (Paragraphs 11, 39, 43), since the neural response and multitude of stimulation patterns in DBS are highly complex, wherein the genetic algorithm includes a cost function that incentivizes reduction of activity in the computational model associated with patient symptoms (Paragraphs 11, 41; Figures 6, 8; cost function desires to minimize error fraction, which is a measure of symptom activity).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz as taught by Grill to include optimizing with a genetic algorithm to identify an optimal stimulation pattern and including a cost function as recited, since the neural response and multitude of stimulation patterns in DBS are highly complex.
 	Regarding claims 2, 5, Goetz discloses reducing beta band activity (Paragraphs 75, 94, 111).
 	Regarding claim 7, Goetz is described above.  Goetz does not disclose a non-regular, non-random temporal brain stimulation pattern.  However, Grill teaches a non-regular, non-random temporal brain stimulation pattern (abstract; Figures 3-5), in order to more efficiently treat neurological disorders.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz as taught by Grill to include a non-regular, non-random temporal  brain stimulation pattern, in order to more efficiently treat neurological disorders.
modifying the brain stimulation pattern based on results of the recording of the neural activity (Figure 6: 210, 212).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2011/0270348) and Grill (US 2010/0152807) in view of Gupta (US 2012/0071947).
 	Regarding claims 3-4, Goetz or Grill do not explicitly disclose maximizing gamma band activity as recited.  However, Gupta teaches reducing beta band activity and maximizing gamma band activity (Paragraphs 31-33), in order to treat Parkinson's disease.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Goetz and Grill as taught by Gupta to include maximizing gamma band activity as recited, in order to treat Parkinson's disease.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792